Citation Nr: 1549521	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a diffuse arthritis, to specifically include right shoulder arthritis.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


REMAND

The Veteran served on active duty from November 1964 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2011 and November 2012 by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 30 days to allow for the submission of additional evidence.  Later that month, the Veteran's representative submitted additional evidence.

At the outset, the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, the decision granting these benefits and the medical records relied upon are not of record.  As these outstanding records may contain information germane to the etiology of the Veteran's seven claimed disabilities, efforts to obtain these records must be made.

Further, as the Veteran's VA treatment records were last associated with the claims file in December 2013, his recent, outstanding VA treatment records must be obtained.  

With regard to the Veteran's claims seeking service connection for  hearing loss and tinnitus, the negative nexus opinion rendered in conjunction with the November 2011 VA audiological examination is insufficient, as the VA examiner essentially concluded that because the Veteran demonstrated normal hearing on separation from service, his current audiological disabilities are unrelated to his in-service noise exposure.  Such a rationale, that the lack of affirmative inception during service negates a finding of direct service connection, is insufficient, in and of itself.  See, e.g., Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, a new medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With regard to the Veteran's claim seeking service connection for a right shoulder disability, referred to as right shoulder arthritis, the Veteran reports sustaining a right shoulder injury during service as a result of a recoil after firing a bazooka.  As the Veteran is competent to report sustaining such an injury during service, and as the record reflects a diagnosis of a right shoulder disability, a medical opinion should be obtained to determine whether any current right shoulder disability is related to this in-service injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claims seeking service connection for generalized arthritis, sinusitis, obstructive sleep apnea, and a headache disorder the Veteran asserts that these disabilities are related to his exposure to cold, dry weather during his year of service in Germany, which greatly differed from the Puerto Rican climate to which he was accustomed.  He further asserts that his in-service experiences required him to develop unusual sleep patterns, which he asserts contributed to his current sleep disorder.  Given these assertions, coupled with the diagnoses of his claimed disabilities of record, the Board concludes that a VA examination to explore the etiology of these disabilities is warranted.  See id.

As the Veteran asserts that he developed a gastrointestinal disorder as a result of medication prescribed to treat the above claimed disabilities, this claim must also be remanded in light of the other development.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the decision granting the Veteran SSA disability benefits, as well as all medical records relied upon.

2.  Obtain the Veteran's VA treatment records dated from December 2013.  

3.  Then, obtain an opinion from an appropriate medical professional addressing the potential relationship between the Veteran's currently-diagnosed hearing loss and tinnitus and service.  The Veteran need not be reexamined unless an examination is deemed necessary to render the requested opinion.  The Veteran's electronic claims file must be made accessible for review.

After reviewing the claims file, the VA medical professional is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed sensorineural hearing loss and tinnitus had their onset during, or are otherwise related to his service, including to his in-service military noise exposure.  

A complete rationale must be provided for the requested opinion.  

4.  Schedule the Veteran for a VA examination performed by an appropriate medical professional to determine the potential relationship between the Veteran's claimed right shoulder disability, diffuse arthritis, sinus disorder, headache disorder, and obstructive sleep apnea.  The Veteran's electronic claims file must be made accessible for review.

After reviewing the claims file, eliciting a history of the claimed disabilities from the Veteran, and conducting relevant clinical examinations, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that any currently-diagnosed right shoulder disability, diffuse arthritis, sinus disorder, headache disorder, and obstructive sleep apnea had their onset during, or are otherwise related to his service.  

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's report of sustaining a right shoulder injury from a bazooka recoil during service on his development of his post-service right shoulder disability and the effect of the Veteran's exposure to cold, dry weather during his service in Germany had on his post-service development of arthritis, a sinus disorder, a headache disorder, and obstructive sleep apnea.

If any of the above are deemed related to service, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran has developed a gastrointestinal disability as a result of medication taken to treat these service-related disabilities.

A complete rationale must be provided for the requested opinions.  

5.  Finally, readjudicate the Veteran's service connection claims for hearing loss, tinnitus, a right shoulder disability, diffuse arthritis, a sinus disorder, a headache disorder, a gastrointestinal disorder, and obstructive sleep apnea.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

